       Case 1:21-cv-00369-CCC Document 37 Filed 04/30/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                 :      Civil No. 1:21-CV-00369
                                        :
            Plaintiff,                  :      (Judge Conner)
                                        :
      v.                                :      (Magistrate Judge Schwab)
                                        :
                                        :
                                        :
C. DANIEL HASSELL, in his               :
official capacity as Secretary of       :
Revenue, Department of Revenue,         :
                                        :
            Defendant.                  :


                                  ORDER
                                April 30, 2021

      In light of the district court’s referral of this matter to the undersigned for a

conference with the parties regarding the Department of Revenue’s voluntary

compliance program deadline, IT IS ORDERED that a conference concerning the

same is scheduled for 10:00 a.m. on May 4, 2021, via ZOOM videoconference.




                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge
